DETAILED ACTION
This office action is in response to the patent board decision on May 7, 2021.
Acknowledgement
The patent board decision on May 7, 2021, responding to the office action mailed 2/24/20, has been entered. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-10 and 18-27. 
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/10/2016. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-10 and 18-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with respect to claims 1-10 and 18-27 have been fully considered and are persuasive.  The rejection of claims 1-10 and 18-27 have been withdrawn and the application is allowable for the reasons set forth below. 
With respect to claim 1, the claimed invention requires a method of forming trench capacitors in a semiconductor surface of an integrated circuit (IC), comprising forming a silicon nitride layer over a first region of said semiconductor surface that has a doping of a first type and over a second region having a doping of a second type, forming a patterned photoresist layer directly on said silicon nitride layer, etching within said first region to form a plurality of deep trenches, forming a liner oxide that lines said 
The combination of Cheng (US 2006/0202249) in view of Rennie (US 2006/0084222) and in further view of Ho (US 6,693,006) show most aspects of the current invention. However, the combination of references fail to show the method steps of after forming the plurality of deep trenches and forming the liner oxide, wet etching said silicon nitride layer, wherein after said wet etching, an opening through said silicon nitride layer is at least as large in area as an area of an opening in said semiconductor surface of said DT below said silicon nitride layer.
In addition, with respect to claim 18, the claimed invention requires a method of forming an integrated circuit (IC), comprising: forming a silicon nitride layer over a first region of a semiconductor substrate that has a first conductivity type and over a second region having a second conductivity type; forming a photoresist pattern directly on the silicon nitride layer; using the photoresist pattern, etching openings in the silicon nitride layer and etching the semiconductor substrate within the first region to form a plurality of deep trenches (DTs) at the openings; forming a liner oxide that lines the DTs, removing the liner oxide; forming at least one dielectric layer on a surface of the DTs; depositing a top plate material layer on the dielectric layer to fill the DTs; and removing the top plate material layer beyond the DTs to form a top plate of trench capacitors.

The combination of Cheng (US 2006/0202249) in view of Rennie (US 2006/0084222) and in further view of Ho (US 6,693,006) show most aspects of the current invention. However, the combination of references fail to show the method steps of after forming the DTs and forming the liner oxide, wet etching the silicon nitride layer, wherein after the wet etching, the openings through the silicon nitride layer are widened to at least as wide as the DTs.
As a result, the examiner agrees with the applicant that this combination of references do not show the necessary features of the following:
In regards to claim 1; method steps of after forming the plurality of deep trenches and forming the liner oxide, wet etching said silicon nitride layer, wherein after said wet etching, an opening through said silicon nitride layer is at least as large in area as an area of an opening in said semiconductor surface of said DT below said silicon nitride layer
 In regards to claim 18; method steps of after forming the DTs and forming the liner oxide, wet etching the silicon nitride layer, wherein after the wet etching, the openings through the silicon nitride layer are widened to at least as wide as the DTs
Therefore, this application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on Monday-Friday (9am-5pm).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Q. B./
Examiner, Art Unit 2814
/WAEL M FAHMY/Supervisory Patent Examiner, Art Unit 2814